Citation Nr: 1124571	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-45 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that the September 2009 Statement of the Case (SOC) indicates that this appeal stems from a December 2007 rating decision; however, the Veteran submitted a statement requesting his claim for Hepatitis C to be reopened in November 2006, less than one year after the initial December 2005 rating decision.  As such, the appeal stems from the original December 2005 rating decision, and new and material evidence is not necessary to reopen the claim.


FINDING OF FACT

Hepatitis C is not causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for Hepatitis C is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  An additional letter was sent in June 2008.  The claim was subsequently adjudicated in a November 2010 Supplemental Statement of the Case (SSOC).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2007, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, and a VA medical opinion and examination pertinent to the issues on appeal.  Records indicate the Veteran is not in receipt of Social Security payments.  See February 2010 memorandum.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Hepatitis C

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for Hepatitis C.  He asserts that he contracted Hepatitis C during a bunionectomy surgery that was performed in service.

Service treatment records were reviewed.  The Veteran's enlistment examination from June 1974 did not note any abnormalities pertaining to Hepatitis C.  In January 1975, the Veteran had surgery for bunions.  The Veteran's separation examination from July 1978 did not note any abnormalities.  

Post-service records were reviewed.  VA outpatient records indicate that in July 2004 the Veteran was referred for a Hepatitis C diagnosis.  The Veteran stated he was unsure how he contracted the virus, and denied intravenous drug use or tattoos, but admitted to intranasal cocaine use and multiple sexual partners.  See July 2004 VA outpatient note.  In October 2004, Hepatitis C risk factors were again discussed.  The Veteran denied any intravenous drug use, tattoos, body piercings, blood transfusions, active military combat, or multiple sexual partners.  He admitted to intranasal cocaine use, which was through a straw that was clean.  In a March 2007 statement, the Veteran asserted that he contracted Hepatitis C through a blood transfusion that he received during the foot surgery while in service.  

The Veteran was afforded a VA examination in October 2008.  The examiner noted that the Veteran was diagnosed with Hepatitis C in March 2004, and in July 2004, the Veteran stated he was not sure how he had contracted the virus.  The examiner noted that in July 2004, the Veteran admitted to having multiple sexual partners however, a short time later he indicated that he had not had multiple sexual partners.  At the time of the October 2008 examination, the Veteran stated he was not sure when he got the virus and did not remember having a blood transfusion, but said he did have surgery in 1979 when he was in service.  The examiner opined that it is not likely that the Veteran contracted Hepatitis C during the bunionectomy that he had while in service.  The examiner stated that there is no documentation in the records provided that support sterile technique was not used during surgery or that a blood transfusion was given or that there was any incident resulting in transfer of blood from the participants in the surgery, such as the surgeon to the Veteran through incidents such as needle sticks or scalpel sticks.  Therefore, the examiner opined it is highly unlikely that the Veteran acquired Hepatitis C due to this surgery.  Continuing, the examiner stated that the Veteran denied intravenous drug use or multiple sexual partners, but indicated intranasal cocaine use, and according to the record, was treated on several different occasions for venereal disease; however, these facts alone do not in themselves establish that the Veteran engaged in intravenous drug use or had multiple sexual partners, again both of which he denied.  The examiner noted that the Veteran could have been exposed to the Hepatitis C virus at some time after service in the intervening years from when he left active duty in 1978 and when the diagnosis was made in 2004, as this is a much greater time period than he served in the service, which was only 1974 through 1978 and therefore a greater period of time in which he could be exposed to the virus.

After a careful review of the evidence of record, it is found that entitlement to service connection for Hepatitis C has not been established.  There is no doubt that the Veteran is diagnosed with Hepatitis C and meets the first requirement for direct service connection.  Despite this, there is no competent medical evidence that his Hepatitis C is related to his time in service.  To the contrary, the only medical opinion of record indicates that the Veteran's Hepatitis C was more likely contracted after separation from service.  
  
The Veteran has submitted statements asserting that his Hepatitis C is a result of surgery during service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, and the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the onset and etiology of Hepatitis C is the type of medical disorder that is difficult to establish solely on the basis of lay assertions , and as such, his assertions are discounted as proof that the disorder is related to service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that attributes the current diagnosis of Hepatitis C to his time in service.  Furthermore, the Veteran has contradicted himself on several occasions regarding his risk factors.  See July 2004 VA outpatient note (admitted multiple sexual partners) and October 2004 VA outpatient note (denied multiple sexual partners), and March 2007 statement (linked Hepatitis C to blood transfusion during service) and October 2008 VA examination (did not remember having a blood transfusion during service).  Finally, the Board finds it significant, as did the VA examiner, that there was no evidence that support sterile technique were not used during the bunion surgery, or that a blood transfusion was provided, or that there was any incident resulting in transfer of blood during the surgery.  

For these reasons, while the Veteran's lay statements are to be considered, the evidence has little probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset of the disability and are not credible.

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating the Veteran's Hepatitis C to his time in service.

The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Hepatitis C is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


